United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3839NE
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * On Appeal from the United
                                         * States District Court
      v.                                 * for the District of
                                         * Nebraska.
Jose Arturo Raya-Ramirez,                *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: March 20, 2001
                                Filed: March 29, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

RICHARD S. ARNOLD, Circuit Judge.

       Jose Arturo Raya-Ramirez pleaded guilty to illegally re-entering the United
States after deportation, in violation of 8 U.S.C. § 1326(a). His sentence was enhanced
under 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(1)(A) because he had previously
been deported after being convicted of an aggravated felony (four of them, in fact).
The District Court1 sentenced him to five years and ten months (70 months)
imprisonment and three years supervised release.


      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       Raya-Ramirez argues on appeal that because the fact of a prior aggravated-
felony conviction was not alleged in the indictment and was neither proved to a jury nor
admitted through his guilty plea, the enhanced sentence violates the standards
announced in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000). We reject this
argument. Almendarez-Torres v. United States, 523 U.S. 224, 226 (1998), which
upheld the validity of the section 1326(b)(2) aggravated-felony enhancement for section
1326(a) violators, was not overruled by Apprendi. See 120 S. Ct. at 2362; United
States v. Cortez-Delatorre, No. 00-2066, 2000 WL 1665078 (8th Cir., Nov. 7, 2000);
United States v. Aguayo-Delgado, 220 F.3d 926, 932 n.4 (8th Cir.) (“In Apprendi, the
Court left Almendarez-Torres untouched, although . . . [it] expressed a willingness to
reconsider it.”), cert. denied, 121 S. Ct. 600 (2000). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-